Proceeding pursuant to CPLR article 78 to annul a determination of respondent which (1) found that petitioner'had advertised liquor prices in violation of statute and (2) imposed a $500 bond claim and suspended petitioner’s retail package store liquor license for 10 days, the suspension to be temporarily deferred upon payment of the bond claim. Determination annulled, on the law, without costs. No questions of fact have been considered. In our opinion, petitioner did not publicize “the price” (Alcoholic Beverage Control Law, § 105, subd. 19) of liquor by newspaper advertisements such as “22% OFF Save over 1.20 QUART”, “ save more than 22% ”, and “ SAVE OVER $4 on 3 Pack ”, Potential customers could not know what the price was, what the cost was or the amount of money they would have to spend until they patronized the store. Accordingly, under the circumstances herein, the advertisements did not violate the law or the spirit of the statute (see Matter of Great Eastern Liq. Corp. v. State Liq. Auth., 30 A D 2d 307). Beldock, P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.